747 N.W.2d 912 (2008)
Larry G. HOLTON, Respondent,
v.
MARATHON PETROLEUM COMPANY, and ACE Insurance Company, administered by The Frank Gates Services Company, Relators, and
Abbott Northwestern Hospital, Summit Orthopedics, Ltd., and Anthem Insurance Companies, Inc., Intervenors.
No. A08-78.
Supreme Court of Minnesota.
April 29, 2008.
Gregg B. Nelson, Nelson Law Office, Inver Grove Heights, MN, for Respondent.
Edward Q. Cassidy, Brad R. Kolling, Felhaber, Larson, Fenlon & Vogt, P.A., St. Paul, MN, for Relators.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed December 17, 2007, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice